                                                                      Case 2:17-cv-01166-JAD-DJA Document 71
                                                                                                          70 Filed 02/09/21 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7
                                                                 Attorneys for Plaintiff Deutsche Bank National
                                                             8   Trust Company, as Trustee for Holders of the GSAA
                                                                 Home Equity Trust 2006-16 Asset-Backed
                                                             9   Certificates Series 2006-16
                                                            10                                    UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                           DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 DEUTSCHE BANK NATIONAL TRUST                           Case No.: 2:17-cv-01166-JAD-DJA
                                                            13   COMPANY, AS TRUSTEE FOR HOLDERS OF
                                                                 THE GSAA HOME EQUITY TRUST 2006-16
                                                            14   ASSET-BACKED CERTIFICATES SERIES                       MOTION TO REMOVE ATTORNEY
                                                                 2006-16,                                               FROM ELECTRONIC SERVICE LIST
                                                            15
                                                                                    Plaintiff,
                                                            16
                                                                              v.
                                                            17
                                                                 SFR INVESTMENTS POOL 1, LLC,
                                                            18
                                                                                    Defendants.
                                                            19

                                                            20

                                                            21   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                            22                PLEASE TAKE NOTICE that Rex D. Garner, Esq. is no longer associated with the law firm
                                                            23   of Akerman LLP and requests that Mr. Garner be removed from the service list.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  1
                                                                 56415834;1
                                                                      Case 2:17-cv-01166-JAD-DJA Document 71
                                                                                                          70 Filed 02/09/21 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for Deutsche Bank National Trust Company, as

                                                             2   Trustee for Holders of the GSAA Home Equity Trust 2006-16 Asset-Backed Certificates Series 2006-

                                                             3   16 in this action. All items, including, but not limited to, pleadings, papers, correspondence,

                                                             4   documents and future notices in this action should continue to be directed to Melanie D. Morgan, Esq.

                                                             5   and Donna M. Wittig, Esq.

                                                             6                DATED this 9th day of February, 2021
                                                                                                                 AKERMAN LLP
                                                             7
                                                                                                               /s/ Donna M. Wittig, Esq.
                                                             8
                                                                                                               MELANIE D. MORGAN, ESQ.
                                                             9                                                 Nevada Bar No. 8215
                                                                                                               DONNA M. WITTIG, ESQ.
                                                            10                                                 Nevada Bar No. 11015
                                                                                                               1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                               Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                               Attorneys for Deutsche Bank National Trust Company, as
AKERMAN LLP




                                                            13                                                 Trustee for Holders of the GSAA Home Equity Trust
                                                                                                               2006-16 Asset- Backed Certificates Series 2006-16
                                                            14
                                                                                                                      IT IS SO ORDERED.
                                                            15
                                                                                                                      ___________________________________
                                                            16
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            17
                                                                                                                             February 9, 2021
                                                            18                                                        DATE:_____________________________

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 56415834;1
